FRICK, J.
I concur. I think the Constitution as well as the statute manifestly intends that property of all kinds shall be assessed at its cash value. Title retaining notes manifestly come within the definition of property as defined by our statute, and are therefore taxable. Moreover, they possess all the attributes of property. The owner may assign, sell, pledge, or discount them and realize their face or actual value, and, if stolen, converted, or destroyed by another, he may recover their value precisely as he may for any other property. If the assessors will follow the law (and if they do not they can be compelled to do so), no one will be taxed for any property unless he is the owner thereof at noon on the 1st day of January. That is the precise point of time when ownership must exist in order to tax property to a particular owner. This is true of all property except such as is obtained upon consignment or such as has escaped taxation, which must be assessed as provided by the statute. If an article is sold, and a title retaining note is given in settlement, then if both were assessed to the same person the claim of double taxation might come within. the rule laid down in McCornick & Co. v. Bassett, 49 Utah, 444, 164 Pac. 852. As pointed out, however, by Mr. Justice WEBER, that situation does not arise. If the owner has parted with the property before the 1st day of January, and has its value in* money, the money, under our statute, may be taxed; and the same is true if he holds a title retaining note or any other note in which he is promised payment for the amount due, if such note constitutes a solvent credit. Upon the other hand, if any person acquires property of any value after the 1st day of January he cannot legally be taxed on that property for the current year. What is true respecting title retaining notes is likewise true respecting leases and the other contracts referred to by Mr. Justice WEBER.
With respect to the taxation of bank stocks, the Constitution leaves no room for doubt and hence no room for eon-*564struction. Bank stocks must be assessed at tbeir cash value after deducting the value of the real estate, if any is owned by the bank. That is the plain, the unmistakable, purport of our Constitution. How can this court evade it! If bank stocks are assessed at too high or too low a valuation, the fault lies not with the law, but with those whose duty it is to administer it.
I can see no escape from the conclusions reached by my associate Mr. Justice WEBER; hence I concur.